OPINION
ROBERTS, Judge.
The offense is shoplifting. Punishment was assessed by the jury at 365 days in jail and a $500 fine; however, the jury recommended probation. Despite the verdict and recommendation of the jury, the trial court ordered that the fine be paid, from which action the appellant gave notice of appeal.
After reading the appellate briefs, the trial judge granted the relief requested by appellant and modified the probation minutes under Art. 40.09, § 12, Vernon’s Ann. C.C.P., to delete the condition that appellant pay the fine assessed.
This action was proper. See Faugh v. State, 481 S.W.2d 412 (Tex.Cr.App.1972) and Johnson v. State, 473 S.W.2d 939 (Tex.Cr.App.1971). Nothing is presented for review.
The judgment is affirmed.